ORDER

PER CURIAM.
AND NOW, this 23rd day of May 2014, the Petition for Allowance of Appeal is GRANTED, LIMITED TO the issue set forth below. Allocatur is DENIED as to all remaining issues.1 The issue, as worded by petitioner, is:
Whether the Superior Court erred when it concluded that the trial court abused its discretion in admitting into evidence respondent’s prior conviction?

. Petitioner articulates five issues in its Petition for Allowance of Appeal. We grant review of the first issue, which appears to encompass the remaining issues articulated by petitioner. Allowance of appeal is denied with respect to the remaining issues for the purposes of avoiding any duplicative or redundant briefing.